70DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-15 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2020 and 17 February 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-15) which recite steps of: (claim 1) store patient data records, search and compare at least one recruitment feature, transfer data, and restrict the data transfer to outbound connections.  

Step 2A, Prong One:
These steps of (claim 1) search and compare at least one recruitment feature, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the database environment and module language, search and compare at least one recruitment feature in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 8, 9, 11 and 14, reciting anonymization/de-anonymization of patient data, which could be a mental process as claimed, such as with pen and paper or with aid of a generic computer; claims 4 and 8, reciting calculation of an identifier, which could be a mathematical process; claim 6, reciting calculation of a checksum, a mathematical process; and claim 15, reciting search and compare at least one recruitment feature, a mental process). 

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) database environment and module language, as well as storing data, transferring data, and restricting the transfer of data, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Page 2-3, for example; see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) patient data records containing at least one course of treatment amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) database environment and module language, as well as storing data, transferring data, and restricting the transfer of data, all generally links to a computer environment; and a patient recruitment system, in particular for clinical studies generally links to clinical studies, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-15, reciting database environment, module, encryption, data transmission, Internet port, additional limitations which amount to invoking computers as a tool to perform the abstract idea; claim 12, reciting receiving at least one recruitment feature, which is an additional limitation which adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 2-5, 7, 9-11, 13-15, reciting a variety of manipulations of patient data records, and claim 8, reciting a variety of data to manipulate the identifier, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; claims 2-15, reciting database environment, module, encryption, data transmission, Internet port, generally linking to a computer environment, and claim 15, reciting clinical studies, generally linking to clinical studies, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claim 1) transfer data and restrict the data transfer to outbound connections, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claim 1) store patient data records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claim 10, reciting transmission of an updated anonymized patient data record, claim 11, reciting received anonymized patient data records, claim 12, reciting at least one Internet port at least for receiving at least one recruitment feature, claim 13, reciting requests…by means of the outbound connection, and claim 15, reciting transfer data and restrict the data transfer to outbound connections, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 9 and 11, reciting updating a stored identifier and overwriting a stored patient data record, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Settimi (US 2008/0010254 A1). 

Claim 1:
Settimi discloses:
A patient recruitment system, in particular for clinical studies, which has at least one database environment comprising at least one database module that is configured at least to store in a patient database at least patient data records containing at least one course of treatment of at least one patient,
[0044] discloses an EMR database including information about “the patient diagnosis or problem; medications taken or prescribed; observations, diagnostic laboratory tests and vital signs; subjective and objective findings, assessments, orders, plans, and notes documented by healthcare providers” (i.e. course of treatment).
which has at least one patient recruitment server comprising at least one patient recruitment module that is configured to search and at least compare with at least one recruitment feature, data records, in particular courses of treatment, and
[0049] discloses “patient data may be analyzed and compared” which can be useful for analyzing the “effects of certain drugs and treatments on patient cohort groups” (i.e. courses of treatment).
which has a data transport unit for a data transfer, in particular of at least one course of treatment, between the database environment and the patient recruitment server,
[0049] patient data is sent from a patient care provider (PCP) EMR database (i.e. database environment) to a data warehouse (i.e. patient recruitment server) where the comparison as in the previous limitation is performed.
wherein the data transport unit comprises a restriction module, which restricts the data transfer to outbound connections originating from the database environment.
Figure 2 demonstrates that the data transfer is restricted from the PCP EMR databases to the data warehouse (i.e. unidirectional arrows).

Claim 2:  Settimi discloses the system of claim 1, as discussed above.
Settimi further discloses:
wherein the database environment comprises an anonymization module, which is configured to convert patient data records into anonymized patient data records.
[0044] discloses de-identifying patient data (i.e. anonymization).

Claim 3:  Settimi discloses the system of claim 2, as discussed above.
Settimi further discloses:
wherein patient data records anonymized by the anonymization module do not have any identifiers and/or identifying features that can be uniquely attributed to a patient.
[0044] discloses “[t]he de-identification process removes information that will identify a patient”

Claim 4:  Settimi discloses the system of claim 2, as discussed above.
Settimi further discloses:
wherein the database environment comprises an identifier module, which calculates a unique anonymized identifier on the basis of an anonymized patient data record.
[0044] and [0047] disclose encoded patient identifiers (EPID) (i.e. unique anonymized identifiers) which is created based on the de-identified patient data (i.e. anonymized patient data record).

Claim 5:  Settimi discloses the system of claim 4, as discussed above.
Settimi further discloses:
wherein the database environment comprises an assignment module, which assigns the anonymized identifier to a patient data record from the patient database, which patient data record is associated with the anonymized patient data record.
[0044] discloses the patient identifier (PID) is encoded as part of the de-identification process of patient EMR information to create an encoded patient identifier (EPID) which is sent alongside the de-identified patient data to the data warehouse. Thus, the EPID (i.e. anonymized identifier) is associated with the de-identified patient data (i.e. anonymized patient data record) which is associated with the patient EMR information (i.e. patient data record).

Claim 7:  Settimi discloses the system of claim 4, as discussed above.
Settimi further discloses:
comprising an encryption module of the database environment, which encrypts at least the anonymized identifiers associated with at least one anonymized patient data record.
[0047] discloses the EPID (i.e. anonymized identifier) associated with de-identified patient data (i.e. anonymized patient data record) is encrypted.

Claim 11:  Settimi discloses the system of claim 5, as discussed above.
Settimi further discloses:
wherein the patient recruitment server comprises a data-record comparison module, which is configured to compare received anonymized patient data records with anonymized patient data records in a patient recruitment database of the patient recruitment server, and in the event of a match of at least one anonymized patient data record, to overwrite an associated database entry in the patient recruitment database with an associated updated anonymized patient data record.
[0065] discloses matching and replacing (i.e. overwriting) a database entry of a patient record, which as in [0060] can be de-identified/encrypted patient data (i.e. anonymized patient data).

Claim 12:  Settimi discloses the system of claim 1, as discussed above.
Settimi further discloses:
wherein the patient recruitment server comprises at least one Internet port at least for receiving at least one recruitment feature.
[0049] discloses “patient data may be analyzed and compared” which can be useful for analyzing the “effects of certain drugs and treatments on patient cohort groups” (i.e. courses of treatment, a recruitment feature) in the data warehouse, which [0037] can be networked to the Internet.

Claim 13:  Settimi discloses the system of claim 2, as discussed above.
Settimi further discloses:
wherein a patient recruitment module of the database environment requests from the patient recruitment server, by means of the outbound connection of the data transport unit, at least one anonymized patient data record, which has been assigned at least one recruitment feature by the patient recruitment module of the patient recruitment server.
[0049] discloses de-identified (i.e. anonymized) “patient data may be analyzed and compared” which can be useful for analyzing the “effects of certain drugs and treatments on patient cohort groups” (i.e. courses of treatment, a recruitment feature).

Claim 14:  Settimi discloses the system of claim 13, as discussed above.
Settimi further discloses:
wherein, on receipt of an anonymized patient data record requested by the patient recruitment module of the database environment, a reverse identification module of the database environment performs a reverse identification of the anonymized patient data record.
[0048] disclosing re-identifying de-identified patient data.

Claim 15:  Settimi discloses the system of claim 1, as discussed above.
Settimi further discloses:
A method for recruiting patients, in particular for clinical studies, by means of a patient recruitment system, in particular as claimed in claim 1, which has at least one database environment comprising at least one database module that is configured at least to store in a patient database at least patient data records containing at least one course of treatment of at least one patient,
[0044] discloses an EMR database including information about “the patient diagnosis or problem; medications taken or prescribed; observations, diagnostic laboratory tests and vital signs; subjective and objective findings, assessments, orders, plans, and notes documented by healthcare providers” (i.e. course of treatment).
which has at least one patient recruitment server comprising at least one patient recruitment module that is configured to search and at least compare with at least one recruitment feature, courses of treatment, and
[0049] discloses “patient data may be analyzed and compared” which can be useful for analyzing the “effects of certain drugs and treatments on patient cohort groups” (i.e. courses of treatment).
which has a data transport unit for a data transfer, in particular of at least one course of treatment, between the database environment and the patient recruitment server,	
[0049] patient data is sent from a patient care provider (PCP) EMR database (i.e. database environment) to a data warehouse (i.e. patient recruitment server) where the comparison as in the previous limitation is performed.
wherein the data transfer is restricted, by a restriction module of the data transport unit, to outbound connections originating from the database environment.
Figure 2 demonstrates that the data transfer is restricted from the PCP EMR databases to the data warehouse (i.e. unidirectional arrows).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Settimi (US 2008/0010254 A1) in view of Behram et al. (US 2013/0204914 A1), hereinafter Behram.

Claim 6:  Settimi discloses the system of claim 4, as discussed above.

While Settimi does disclose secure hashing methods of creating the encoded patient identifier (EPID) (i.e. anonymized identifier), among other methods such as in [0047], Settimi does not explicitly disclose “wherein the anonymized identifier is embodied as a unique checksum calculated by the identifier module.” However, Behram does disclose this limitation, specifically:
wherein the anonymized identifier is embodied as a unique checksum calculated by the identifier module.
[0041]-[0042] and Figure 2, for example, disclose utilizing a uniquely calculated checksum as a patient identifier. This checksum can be calculated, for example, as according to [0045]-[0051] and Figure 4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Settimi with “wherein the anonymized identifier is embodied as a unique checksum calculated by the identifier module” as disclosed by Behram. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Settimi in order to determine a “non-random, repeatable patient identifier that identifies the patient” and to “facilitate detection of an error with respect to reproduction of the patient identifier” (Behram:  [0012] and [0042]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Settimi (US 2008/0010254 A1) in view of MacCarthy et al. (US 2016/0147945 A1), hereinafter MacCarthy.

Claim 8:  Settimi discloses the system of claim 4, as discussed above.

While Settimi does disclose calculating unique anonymized identifiers ([0044] and [0047]), Settimi does not explicitly disclose “wherein the identifier module uses for calculating the anonymized identifier at least one time, at least one medical diagnosis, at least one dosage, at least one laboratory value, and/or at least one medication.” However, MacCarthy does disclose this limitation, specifically:
wherein the identifier module uses for calculating the anonymized identifier at least one time, at least one medical diagnosis, at least one dosage, at least one laboratory value, and/or at least one medication.
[0021] discloses converting patient identifying information (PII) into one or more anonymous linking tokens, which as in [0040] are anonymized patient identifiers. As in [0029], PII can include healthcare data, which as in [0027] can include diagnoses, drug data, prescription specific information, laboratory data, etc…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Settimi with “wherein the identifier module uses for calculating the anonymized identifier at least one time, at least one medical diagnosis, at least one dosage, at least one laboratory value, and/or at least one medication” as disclosed by MacCarthy. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Settimi in order to “protect and de-identify healthcare data…by uniquely identifying the healthcare data while preserving the anonymity of the individual associated with the healthcare data” (MacCarthy:  [0021]).

Claim 9:  Settimi discloses the system of claim 4, as discussed above.

While Settimi does disclose calculating unique anonymized identifiers ([0044] and [0047]), Settimi does not explicitly disclose “wherein when an anonymized patient data record is updated that already exists in an anonymized patient database of the database module and is already provided with an anonymized identifier, the identifier module assigns to the associated anonymized patient data record a unique updated anonymized identifier, which has been calculated on the basis of an associated updated anonymized patient data record, and which differs from the anonymized identifier.” However, MacCarthy does disclose this limitation, specifically:
wherein when an anonymized patient data record is updated that already exists in an anonymized patient database of the database module and is already provided with an anonymized identifier, the identifier module assigns to the associated anonymized patient data record a unique updated anonymized identifier, which has been calculated on the basis of an associated updated anonymized patient data record, and which differs from the anonymized identifier.
Figure 3 and [0050], for example, disclose updating anonymized identifiers by modifying existing anonymized identifiers. Because [0021] establishes the tokens/identifiers are converted elements of PII, a modified anonymized identifier indicates modified PII. Thus, updated PII (i.e. updated anonymized patient data) is assigned a new anonymized identifier which is based on the updated PII and differs from the previous anonymized identifier.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Settimi with “wherein when an anonymized patient data record is updated that already exists in an anonymized patient database of the database module and is already provided with an anonymized identifier, the identifier module assigns to the associated anonymized patient data record a unique updated anonymized identifier, which has been calculated on the basis of an associated updated anonymized patient data record, and which differs from the anonymized identifier” as disclosed by MacCarthy. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Settimi in order to “protect and de-identify healthcare data…by uniquely identifying the healthcare data while preserving the anonymity of the individual associated with the healthcare data” (MacCarthy:  [0021]).

Claim 10:  Settimi in view of MacCarthy discloses the system of claim 9, as discussed above.

While Settimi does disclose updating patient records ([0044], [0052], [0061]), Settimi does not explicitly disclose “wherein in a transmission of an updated anonymized patient data record from the database environment to the patient recruitment server, the data transport unit jointly transmits an original anonymized patient data record.” However, MacCarthy does disclose this limitation, specifically:
wherein in a transmission of an updated anonymized patient data record from the database environment to the patient recruitment server, the data transport unit jointly transmits an original anonymized patient data record.
As above, Figure 3 and [0050], for example, disclose updating anonymized identifiers by modifying existing anonymized identifiers. Because [0021] establishes the tokens/identifiers are converted elements of PII, a modified anonymized identifier indicates modified PII. All of these anonymized patient data records can be transmitted, such as indicated in [0053], disclosing “aggregating the encrypted and deidentified patient data associated with the anonymized patient identifier from the set of source computing systems” (i.e. transmission of both an updated record and original record).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Settimi with “wherein in a transmission of an updated anonymized patient data record from the database environment to the patient recruitment server, the data transport unit jointly transmits an original anonymized patient data record” as disclosed by MacCarthy. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Settimi in order to “provide a robust tabulation of the different entries in the encrypted cumulative report for the request for health record information associated with the anonymized patient identifier” (MacCarthy:  [0053]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mathur et al. (US 2012/0101843 A1)
Discloses pseudoanonymization of data and the collection of data for clinical trials.
Powell (US 2013/0304542 A1)
Discloses de-identification of consumer data in combination with assignment of a unique customer key.
Kesselman et al. (WO 2010/135578 A2)
Discloses a health care information provider system with security to limit access to information about the health care objects, including by utilizing a checksum.
Walter et al. (US 2017/0053069 A1)
Discloses a patient recruitment system and method, including pseudonymization of patient data records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626